DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on November 28, 2020.  Claim 1-18, 21 and 22 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. No. 2020/0314943) in view of Mochizuki (US Pat. Pub. No. 2016/0337964).
Regarding claim 1, Kim et al discloses a method for controlling network access, the method being performed by User Equipment (UE), the method comprising: determining a category of access by the UE according to information received from application layer (see paragraph 175, fig. 9 determining category based on received information from application layer); acquiring a result of matching access control information of a target cell to the category of access by the UE according to the access control information of the target cell broadcast by the base station (see paragraphs 177-178); and in response to the result indicating that the UE is allowed to access the target cell, initiating a request for random access to the target cell (see paragraph 178 performs ACDC baring check and sends request message), wherein the access control information of the target cell comprises an access control parameter configured for a category allowed to access the target cell (see paragraph 178). 
Kim et al fails to explicitly disclose determining a category of access by the UE according to a paging message sent by a base station.  However, in the same field of endeavor, Mochizuki discloses determining a category of access by the UE according to a paging message sent by a base station (see at least paragraphs 292 and 473 discloses UE obtaining AC of EAB information included in SIB).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 
Regarding claim 2, Kim et al, as modified by Mochizuki, Mochizuki discloses determining the category of access by the UE according to the paging message sent by the base station comprises: receiving the paging message sent by the base station; determining whether the paging message contains a category; and in response to determining that the paging message contains a category, determining the category contained in the paging message as the category of access to be used by the UE in accessing a network (see paragraphs 292 and 473). 
Regarding claim 3, Kim et al, as modified by Mochizuki, Mochizuki discloses the category contained in the paging message is expressed as any one of: a numerical value of the category; a sequence number of a valid field in the category and a field value of the valid field; or a mask and a field value of a valid field identified by the mask (see page 9 table 3). 
Regarding claim 4, Kim et al, as modified by Mochizuki, Kim et al discloses matching the access control information of the target cell to the category of access by the UE through: acquiring an access control parameter configured for a category broadcast by the base station, determining the access control information of the target cell; and matching the access control information of the target cell to the category of access by the UE (see paragraph 175-178). 
Regarding claim 5, Kim et al, as modified by Mochizuki, Mochizuki discloses initiating the request for random access to the target cell by: acquiring Physical Random Access Channel (PRACH) resource configuration broadcast by the base station, the PRACH resource configuration comprising a correspondence between a category and configuration of preamble for random access; determining whether the PRACH resource configuration comprises configuration of target preamble corresponding to the category of access by the UE; and in response to determining that the PRACH resource configuration comprises the configuration of the target preamble, initiating the request for random access to the target cell using a resource for the target preamble indicated by the configuration of the target preamble (see paragraph 13). 
Regarding claim 6, Kim et al discloses a method for controlling network access, the method being performed by a base station of a target cell, the method comprising: determining, according to a preset paging trigger, a category to be used by User Equipment (UE) in accessing a network (see paragraph 175, fig. 9 determining category based on received information from application layer); loading the category into a paging message (see paragraph 175); and broadcasting access control information of the target cell to the UE (see paragraphs 177-178), wherein the access control information of the target cell comprises an access control parameter configured for a category allowed to access the target cell (see paragraph 178). 
Kim et al fails to explicitly disclose determining a category of access by the UE according to a paging message sent by a base station.  However, in the same field of endeavor, Mochizuki discloses sending the paging message, with loaded category, to the UE  (see at least paragraphs 292 and 473 discloses UE obtaining AC of EAB information included in SIB).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Mochizuki into the system of Kim et al for purpose of UE obtaining access class (AC) of extended access class barring (EAB) information as judges if UE can access the cell.
Regarding claim 7, Kim et al, as modified by Mochizuki, Mochizuki discloses the loading the category into the paging message comprises any one of: loading a numerical value of the category into the paging message; loading a sequence number of a valid field in the category and a field value of the valid field into the paging message; or loading a mask and a field value of a valid field identified by the mask into the paging message (see page 9 table 3). 
Regarding claim 8, Kim et al, as modified by Mochizuki, Mochizuki discloses the loading the category into a paging message comprises: determining a number of valid fields in the category; and in response to determining that the number of the valid fields is less than a preset threshold, loading information on the valid fields into the paging message (see page 9 table 3). 
Regarding claim 9, Kim et al, as modified by Mochizuki, Mochizuki discloses broadcasting, in the target cell, Physical Random Access Channel (PRAC) resource configuration comprising a correspondence between a category and configuration of preamble for random access (see paragraph 13). 
Regarding claims 10-14, see above rejection claims 1-5.
Regarding claims 15-18, see above rejection claims 6-9.
Regarding claim 21, see above rejection claim 1.
Regarding claim 22, see above rejection claim 6. 
Response to Arguments
Applicant's arguments, filed on November 28, 2020, with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1, 6, 10, 15, 21 and 22.  See the above rejection of claims 1-18, 21 and 22 for the relevant citations found in Kim et al and Mochizuki disclosing the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/           Primary Examiner, Art Unit 2642